STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re TOLLEY, Minors.                                                June 11, 2015

                                                                     No. 324085
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 09-487056-NA



In re TOLLEY, Minors.                                                No. 324087
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 09-487056-NA



Before: JANSEN, P.J., and SAWYER and FORT HOOD, JJ.

PER CURIAM.

         In these consolidated appeals, respondents appeal as of right from the trial court order
terminating their parental rights to the minor children pursuant to MCL 712A.19b(3)(b)(i),
(b)(ii), (g), (j), and (k). We affirm.

        Petitioner filed a petition for permanent custody on April 2, 2014, in regard to
respondents’ five minor children. At a bench trial, respondents pled no contest to the allegations
in the petition, thus stipulating to jurisdiction and to the court’s determination that the statutory
grounds for termination existed. The court proceeded with a best interests hearing, and ultimately
found that termination was in the children’s best interests. Respondents appeal.

        Respondent-father first argues that petitioner failed to make reasonable efforts for
reunification. “The adequacy of the petitioner’s efforts to provide services may bear on whether
there is sufficient evidence to terminate a parent’s rights.” In re Rood, 483 Mich. 73, 89; 763
NW2d 587 (2009). Here, however, the agency was under no obligation to provide reasonable
efforts where termination of parental rights was the agency’s goal. In re HRC, 286 Mich. App.
444, 463; 781 NW2d 105 (2009). Because petitioner sought termination at the initial
dispositional hearing, it was not required to make reasonable efforts to work with respondent-
father toward reunification. Nevertheless, in its written findings of fact, the trial court
specifically found that petitioner made reasonable efforts to rectify the conditions causing

                                                -1-
removal. Further, the record reveals that after children were removed from respondent-father’s
care, petitioner agreed to offer respondent-father drug screens and would have provided bus
tickets had he requested them timely. The foster care worker further testified that defendant was
not able to engage in more services because he was incarcerated in the midst of the proceedings,
and he did not contact or update her on his status or progress. Thus, we do not agree that
petitioner failed to make reasonable efforts in this case.

        Respondents both argue that termination was not in the children’s best interests. Once a
statutory ground for termination is established, the trial court shall order termination of parental
rights if it finds by a preponderance of the evidence that termination is in the child’s best
interests. MCL 712A.19b(5); In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). The
trial court’s best-interest decision is reviewed for clear error. MCR 3.977(K); In re Trejo, 462
Mich. 341, 356-357; 612 NW2d 407 (2000).



        In this case, termination of respondents’ parental rights was in the children’s best
interests. Two of respondents’ children sustained unexplained rib fractures while in respondents’
care. Respondent-mother admitted that she had recently been convicted of possession of
marijuana but failed to appear in court for sentencing. Respondent-mother also had a problem
with drug abuse, anxiety, and depression. Respondent-father’s criminal history included
multiple, recent convictions involving stolen property, domestic violence, and drugs, and he was
on probation at the time of the hearing. Respondent-father agreed to provide drug screens, but
failed to do so. Further, respondents did not have sufficient employment or suitable housing for
the children. Given all of their issues, respondents were not able to provide a safe or suitable
home environment for the children.

        Respondent-mother’s claim that termination of her parental rights was premature is
unpersuasive.      Respondent-mother relies primarily on the Clinic for Child Study
recommendation that she be given six months to work on a treatment plan. However, other
evidence was presented to support the trial court’s holding, and based on the entire record we do
not agree that termination was premature. The children were adjudicated temporary court wards
in 2009 due to physical abuse. The family was provided services and jurisdiction was dismissed
in July 2010. In April 2014, the children were again placed in protective care when another child
was found to have unexplained rib fractures similar to the injuries sustained in their earlier case.
Additionally, respondent-mother had continuing issues with substance abuse, mental health
issues, and homelessness. Given the severity of the abuse, the fact that the abuse was repeated
after services were provided, and the existence of other significant issues, termination of parental
rights was not premature.

        Respondents both argue that the trial court did not address the fact that the children were
placed with relatives. Generally, “[a] trial court’s failure to explicitly address whether
termination is appropriate in light of the children’s placement with relatives renders the factual
record inadequate to make a best-interest determination and requires reversal.” In re
Olive/Metts, 297 Mich. App. 35, 43; 823 NW2d 144 (2012). Respondents’ claim is unsupported
by the record, which shows that the trial court explicitly addressed the children’s placement with
relatives. At the hearing, the court referenced that the children were placed with relatives, and in

                                                -2-
its written order the court stated that it took into account the relative placement in finding that it
was in the children’s best interests that respondents’ parental rights be terminated. Accordingly,
we conclude there was no error in this regard.

       Affirmed.

                                                              /s/ Kathleen Jansen
                                                              /s/ David H. Sawyer
                                                              /s/ Karen M. Fort Hood




                                                 -3-